DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of PCT/JP2018/044962, which claims foreign priority of JAPAN 2018-052592 filed on 03/20/2018.

Status of Claims
	Claim 1-8 are currently pending and rejected.
	Claim 9 is canceled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards managing transaction between an electric power buyer and an electric power seller.  The concept is clearly related to managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-8 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards managing transaction between an electric power buyer and an electric power seller.  The concept comprises transmitting a first user’s request for purchasing electric power supply to a plurality of users who own power supply devices, receiving response for the request from a second user, and transmitting application information from the second user to the first user.  The present claims are related to managing transactions between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a server comprising receivers and transmitters) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Claim 1 recites a storage device, a communication circuitry, and a control circuitry as additional elements.  The storage device, communication circuitry, and control circuitry are claimed to perform basic computer functions, such as storing data, transmitting data over network, and performing data extraction and matching.  Claim 2 and 3 do not recite any additional element.  Claim 4 recites a user database for storing user identification information and extracting data from the database.  Claims 5-7 do not recite any additional element but merely define the portable electric power supply apparatus can be a portable generator, battery, or a vehicle.  Claim 8 recites additional control circuitry for receiving and transmitting data between the first and the second user.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of computer elements amounts to mere instruction to implement an abstract concept using communication technology.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a storage device, communication circuitry, and control circuitry as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving data from and transmitting data to user terminals.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.


Claim Rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (Pub. No.: US 2013/0035823).
	As per claim 1, Yoshida teaches a server apparatus comprising:

 	a storage device configured to store a user database for storing user location of users who own portable electric power supply apparatuses, and electric power amounts which the portable electric power supply apparatuses can supply (see paragraph 0010, “The database that is provided in the information center, which communicates with each of the vehicles to acquire information about, a present location, a travel direction, and a destination point of each of the vehicles and information about whether the each of the vehicles has one of the charge request and the discharge request”; see paragraph 0083-0084, “data recorded in the charge-requesting vehicle database and discharge-requesting vehicle database includes…positional information indicative of the present location and traveling direction of each vehicle 11, a destination point (or a route to the destination point), a requested charge amount or a requested discharge amount”; also see paragraph 0101-0102);

 	a communication circuitry configured to communicate with a plurality of communication terminals (see paragraph 0002, 0010, 0052-0055, 0081-0083, and 0177); and

 	a control circuitry configured to:

 	control the communication circuitry to receive, from a communication terminal of a first user, reception request information that indicates a request for reception of electric power, the reception request information including a date/time on which the first user wishes to receive the electric power from a portable electric power supply owned by a second user, a place at which the first user wishes to receive the electric power from the portable electric power supply owned by the second user, and an electric power amount which the first user wishes to receive the electric power from the portable electric power supply owned by the second user (see paragraph 0010, “an electric power transmission reception system (1) enables vehicles to communicate with an information center, (ii) pairs a charge-requesting vehicle…with a discharge-requesting vehicle…(iii) enables the paired charge-requesting vehicle and discharge-requesting vehicle to perform electric power transmission reception therebetween”, and “information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with the information about the present application, the traveling direction, and the destination point of each of the vehicles”; prior art implies the user of the charge-requesting vehicle must provide time and place at which the user wishes to receive power in order to be matched/paired with users of discharge-requesting vehicle;  also see paragraph 0053, “The information about the electric power transmission reception antennas 23 includes…the amount of electric power that can be transmitted and received”; see paragraph 0094, “The request for performing an inter-vehicle electric power transmission reception includes a vehicle ID, positional information, a destination point (or a planned route), a requested charge amount or discharge amount, a  charge-demanding area or a discharge-demanding area, and other items of information to be recorded into the aforementioned charge-requesting vehicle database and discharge-requesting vehicle database”; also see paragraph 0083-0084, 0116-0117, 0177-0178, and 0183);

 	create solicitation information for soliciting the second user who wishes to supply the electric power based on the reception request information, the solicitation information including the date/time on which the first user wishes to receive the electric power from the portable electric power supply owned by the second user, the place at which the first user wishes to receive the electric power from the portable electric power supply owned by the second user, and the electric power amount which the first user wishes to receive the electric power from the portable electric power supply owned by the second user (see paragraph 0010, “transmit the generated information to the charge-requesting vehicle and the discharge-requesting vehicle extracted by the extraction device as the paired vehicle”; also see paragraph 0053 and 0111);

 	extract, from the user database, users of which user location is close to the place at which the first user wishes to receive the electric power from the portable electric power supply owned by the second user match the reception request information;
control the communication circuitry to transmit, to the plurality of communication terminals, the solicitation information the extracted users (see paragraph 0009-0010, “The extraction device is provided in the information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with information about the present location, the traveling direction, and the destination point of each of the vehicles”; see paragraph 0095, “search for the charge-requesting vehicle and discharge-requesting vehicle to be paired for inter-vehicle electric power transmission reception, and determines the vehicles to be paired; also see paragraph 0078, 0088, and 0116-0117, “if multiple discharge-requesting vehicles are capable of traveling in the same electric power transmission reception area at the same time as a certain charge-request vehicle, the vehicles to be paired maybe determined in consideration of requested charge amount and requested discharge amount”), and

 	control the communication circuitry to receive, from a communication terminal of the second user who is one of the extracted user, application information as a response to the solicitation information, the application information indicating that the second user wishes to supply the electric power to the first user (see paragraph 0088, 0093, 0111-0113, “the occupant returns an approval of the inter-vehicle electric power transmission reception indicated by the received information and final conditions for confirmation to the information center 13”, and “If the information center 13 receives an approval of the inter-vehicle electric power transmission reception from both vehicles determined as the paired vehicles, the information center 13 performs s230 to notify both vehicles that the inter-vehicle electric power transmission reception is to be executed”; also see paragraph 0147-0148, “the information center 13 compiles a charge discharge schedule beforehand and transmits the charge discharge schedule to at least either the electric power-transmitting vehicle or the electric power-receiving vehicle”); and

 	control the communication circuitry to transmit the application information of the second user to the communication terminal of the first user (see paragraph 0113, “the information center 13 performs s230 to notify both vehicles that the inter-vehicle electric power transmission reception is to be executed…the information center 13 also transmits final information about the partner vehicle and electric power transmission reception area, final conditions such as the fee, and a schedule of charge discharge in the electric power transmission reception area”).

 	As per claim 2, Yoshida teaches wherein each of the reception request information and the solicitation information includes compensation information indicating compensation requested by the first user (see paragraph 0060, 0092, 0111, 0113, 0119, and 0170, “fee” in the prior art is compensation).

 	As per claim 4, Yoshida teaches wherein the database stores the user location the electric power amounts of the portable electric power supply apparatuses, and communication addresses of the users in association with one another (see paragraph 0010, “an electric power transmission reception system (1) enables vehicles to communicate with an information center, (ii) pairs a charge-requesting vehicle…with a discharge-requesting vehicle…(iii) enables the paired charge-requesting vehicle and discharge-requesting vehicle to perform electric power transmission reception therebetween”, and “information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with the information about the present application, the traveling direction, and the destination point of each of the vehicles”; prior art implies the user of the charge-requesting vehicle must provide time and place at which the user wishes to receive power in order to be matched/paired with users of discharge-requesting vehicle;  also see paragraph 0053, “The information about the electric power transmission reception antennas 23 includes…the amount of electric power that can be transmitted and received”; see paragraph 0094, “The request for performing an inter-vehicle electric power transmission reception includes a vehicle ID, positional information, a destination point (or a planned route), a requested charge amount or discharge amount, a  charge-demanding area or a discharge-demanding area, and other items of information to be recorded into the aforementioned charge-requesting vehicle database and discharge-requesting vehicle database”; also see paragraph 0083-0084, 0116-0117, 0177-0178, and 0183); and 

the control circuitry is further configured to extract, from the user database, respective communication addresses of the extracted users to transmit the solicitation information (see paragraph 0009-0010, “The extraction device is provided in the information center to extract the charge-requesting vehicle and the discharge-requesting vehicle that are to travel in a same area at a same time as paired vehicles from the charge-requesting vehicle and the discharge-requesting vehicle recorded in the database in accordance with information about the present location, the traveling direction, and the destination point of each of the vehicles”; see paragraph 0078, 0088 and 0116-0117, “if multiple discharge-requesting vehicles are capable of traveling in the same electric power transmission reception area at the same time as a certain charge-request vehicle, the vehicles to be paired maybe determined in consideration of requested charge amount and requested discharge amount”).
 	
 	As per claim 5, Yoshida teaches wherein the portable electric power supply apparatus is an engine-driven electric power generator or a portable storage battery (see paragraph 0010, 0039-0044, and 0053).
 	
 	As per claim 6, Yoshida teaches wherein the portable electric power supply apparatus is a vehicle equipped with a storage battery for travelling purpose (see paragraph 0010, 0039-0044, and 0053), and
 	
 	the control circuitry is further configured to transmit guidance information for navigating the vehicle to the communication terminal of the second user so that the vehicle arrives at the place of supply of electric power requested by the first user by the date/time of supply of electric power requested by the first user (see paragraph 0113, “Upon receipt of such final information, the vehicle proceeds to s240 and guides, for instance, the driver of the vehicle to the electric power transmission reception area by causing, for example, the display device 17 to display a suggested route to the electric power transmission reception area where the inter-vehicle electric power transmission reception is to be performed”).

 	As per claim 8, Yoshida teaches wherein the control circuitry is further configured to: after the application information of the second user has been transmitted to the communication terminal of the first user, receive agreement information indicating whether to agree with an application by the second user from the communication terminal of the first user; and transmit the agreement information of the first user to the communication terminal of the second user (see paragraph 0088 and 0112-0113).



Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Pub. No.: US 2013/0035823), in view of Li et al. (CN 107909729).
	As per claim 3, Yoshida does not explicitly teach wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the portable electric power supply apparatus or a place of return of the portable electric power supply apparatus.  Examiner argues however, date/time or location of return is a basic condition in a rental contract.  Examiner cites Li to support this argument.

	Li teaches wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the portable electric power supply apparatus or a place of return of the portable electric power supply apparatus (see abstract, “mobile power supply detecting instruction for detecting whether the mobile power supply stores registered information and lease information, cost accounting, obtained in the rental information of rental start time, background terminal calculates the rental fee”). 

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yoshida with teaching from Li to include wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the portable electric power supply apparatus or a place of return of the portable electric power supply apparatus.  The modification would have been obvious, because it is merely including basic information in a rental contract to a known system (i.e. system for lending/borrowing portable electric power supply) ready to provide predictable result (i.e. specify returning condition of the portable electronic power supply).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Pub. No.: US 2013/0035823), in view of Shimizu et al. (Pub. No.: US 2017/0259683).

As per claim 7, Yoshida does not teach wherein the vehicle is an unmanned vehicle, a manned vehicle, or a drone that travels in accordance with the guidance information.

	Shimizu teaches the vehicle is an unmanned vehicle, a manned vehicle, or a drone that travels in accordance with the guidance information (see paragraph 0006, “the method where the PEV may be an autonomous vehicle”).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yoshida with Shimizu to include the vehicle is an unmanned vehicle, a manned vehicle, or a drone that travels in accordance with the guidance information.  The modification would have been obvious, because it is merely applying a known technique (i.e. using autonomous vehicle as power source) to a known system (i.e. system for lending/borrowing portable electric power supply) ready to provide predictable result (i.e. utilizing EV’s built-in function as power supply source).



Response to Remarks

	Rejection under 35 U.S.C. 101
Applicant's arguments filed on 03/28/2022 with respect to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argued that the amended claims recite significantly more than the abstract concept, because the claimed invention can provide a first user a chance to receive electric power from a second use and can provide the second user a chance to effectively utilize his/her portable electric power supply for the first user.  Examiner points out that selling electric power or renting portable battery is a fundamental economic practice.  Conventional EV and portable battery can already allow power transfer to other vehicles or devices.  The claimed invention is merely matching energy seller and energy buyer, which can be performed without a computer or with existing general-purpose computer.  The specification suggests the claimed invention can be implemented by conventional server computer.
Applicant further argued that the claimed invention can reduce communication amount for associating the first user and the second user since the solicitation information is transmitted to users of which user location is close to the place which the first user.  Examiner points out that sending request message to only area where the first user is located or heading is not only a conventional practice, but common sense to do.  Most location-based service applications, such as Yelp, would forward the service request message to only vendors/providers/other users in a particular area that is interested by the user.  The present claims merely rely on existing communication technology to transmit messages between users.
Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.  Examiner maintains the ground of rejection under 35 U.S.C. 101.

Rejection under 35 U.S.C. 102/103
Applicant has amended the independent claims significantly.  Examiner has found a better prior art to address the amended claims.  Yoshida (Pub. No.: US 2013/0035823) is cited in this Office Action.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2022